Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed June 13, 2022 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shubin et al. (9,698,564) in view of Farber et al. (US 2006/0002443 A1) further in view of Epitaux et al. (US 2021/0215897 A1).
Regarding claims 1, 13 and 31-33, Shubin discloses a photonic fanout die (100 in Fig. 1), comprising: a planar structure (116, 136), the planar structure including an opening (region between 116 and 136 in which 120 is disposed) formed within an outer perimeter, the opening having side surfaces that extend from a top surface to a bottom surface; and a plurality of optical waveguides (146; see column 7, lines 32-44 disclosing arrays and hence a plurality of optical waveguides in 136) formed within the planar structure to extend from a side surface of the opening to an outer side surface of the planar structure, the plurality of optical waveguides configured such that a spacing between adjacent optical waveguides at the outer side surface of the planar structure is different than a spacing between adjacent optical waveguides at the side surface of the opening (column 7, lines 32-44 discloses optical waveguides routed with different pitches at the input and output interfaces).  
Still regarding claims 1, 13 and 31-33, Shubin teaches the claimed invention except for a single planar structure.  Farber discloses a single planar structure (110 in Figs. 1-2) having a top surface, a bottom surface, and outer side surfaces extending between the top surface and the bottom surface around an outer perimeter of the planar structure, wherein the single planar structure has a substantially uniform thickness as measured perpendicularly between the top surface and the bottom surface; the single planar structure including an opening (108) formed within the outer perimeter, the opening having side surfaces that extend from the top surface to the bottom surface, wherein the top surface of the planar structure circumscribes the opening, wherein the side surfaces of the opening extend contiguously around the opening and wherein the planar structure extends contiguously around an entirety of a perimeter of the opening; and a waveguide (113) formed within the planar structure to extend from a side surface of the opening to an outer side surface of the planar structure.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a single planar structure as disclosed by Farber in the device of Shubin for the purpose of facilitating positioning and alignment of the components and to produce a more robust device.  
Still regarding claims 1, 13 and 31-33, the proposed combination of Shubin and Farber teaches the claimed invention except for specifically stating the pitch between adjacent waveguides greater at the outer side surface.  Epitaux discloses a photonic fanout (28 in Fig. 6) comprising a plurality of waveguides (41a) such that a spacing between adjacent optical waveguides at the outer side surface (46) of a planar structure is greater than a spacing between adjacent optical waveguides at an inner surface.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the pitch between waveguides greater at the outer side surface as disclosed by Epitaux in the device of the proposed combination of Shubin and Farber for the purpose of providing the desired spacing to couple to a plurality of output optical elements.
Regarding claim 2, Shubin discloses the opening has a shape and a size configured to receive a photonic die (114) within the opening in Fig. 1.  
Regarding claim 3, Shubin discloses the plurality of optical waveguides are formed at a prescribed depth within the planar structure in Fig. 1.
Regarding claim 4, Shubin discloses the prescribed depth within the planar structure is set to provide for optical alignment between the ends of the plurality of optical waveguides (142-1) at the side surface of the opening and corresponding optical waveguides (126) within the photonic die when the photonic die is positioned within the opening in Fig. 1.  
Regarding claim 5, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for the material of the optical waveguides.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the optical waveguides from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 6 and 7, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for specifically stating the waveguides at a non-perpendicular angle.  However, as Shubin discloses optical fibers at a non-zero angle in Fig. 5 and column 8, lines 29-36, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the waveguides at a light propagation axis oriented at a non-perpendicular angle relative to the side surface of the opening for the purpose of minimizing back reflections.  Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 8, 9 and 11, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for specifically stating spot-size converters at the ends of the waveguides.  However, as Shubin discloses spot-size converters (156-1, 156-2) in Fig. 1 and column 6, lines 29-37, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have spot size converters respectively formed at the ends of the plurality of optical waveguides at either or both side surfaces within the planar structure for the purpose of transitioning the optical modes to be coupled.
Regarding claim 10, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for the material of the planar structure.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the planar structure from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for specifically stating metal routing within the planar structure.  However, metal routing and silicon through-vias are well-known and commonly used in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have metal routing formed within the planar structure; and through-silicon-vias or through-glass-vias formed within the planar structure and connected to the metal routing in order to provide electrical signals to power the optical components within the device.  
Regarding claims 14-16, the proposed combination of Shubin, Farber and Epitaux teaches the claimed invention except for specifically stating a test waveguide.  However, waveguides used for testing and/or monitoring are well-known and commonly used in the art and as such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a test waveguide that loops back to a waveguide exposed at the outer side in conjunction with a reflector in order to monitor the performance and ensure the optical signals are transmitting as desired.
Regarding claim 17, Shubin discloses a metal layer (130) configured to extend around the planar structure near the outer perimeter of the planar structure, the metal layer exposed at the bottom surface of the planar structure in Fig. 1.


Response to Arguments
Applicant's arguments, see pages 6-9, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 9, 2022